DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 6, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0177150 A1 (Oluwafemi) in view of US 2004/0225807 A1 (Leddige) and US 2011/0181370 A1 (Guilar).
	Oluwafemi discloses, referring primarily to figure 6, a new interconnect structure for improved signal integrity comprising: an interconnect structure with an incorporated interdigital tab wherein at least one interdigital tab (604, 610) is introduced between two microstrip traces (602, 608) by forming the at least one interdigital tab on one of the two microstrip traces; and wherein a gap is defined between the two microstrip traces. Oluwafemi does not disclose that the tab is trapezoidal nor that the gap is at least partially filled with a high permittivity dielectric material such that capacitive coupling is increased [claim 1]. However, it is well known in the art to form signal tabs/stubs of any known shape as evidenced by Leddige ([0021]). Therefore, it would have been obvious, to one having ordinary skill in the art, to use a trapezoidal shape for the tab in the invention of Oluwafemi. The motivation for doing so would have been to use a known shape to provide the desired tuning. Additionally, it is known in the art to at least partially fill a gap between signal conductors with a high permittivity dielectric material such that capacitive coupling is increased as evidenced by Guilar ([0029]). Therefore, it would have been obvious, to one having ordinary skill in the art, to provide high permittivity dielectric material in the gap such that capacitive coupling is increased. The motivation for doing so would have been to further fine tune the device.
	Additionally, the modified invention of Oluwafemi teaches wherein the dielectric material is a film [claim 2], wherein a thickness of the dielectric material is equal to a thickness of the microstrip trace [claim 3], wherein at least one interdigital trapezoidal tab is formed on both of the two microstrip traces (Oluwafemi figure 6) [claim 5], wherein the interconnect structure is incorporated into an integrated circuit or printed circuit board (Oluwafemi [0018]) [claim 6].
	Similarly, the modified invention of Oluwafemi teaches a method for reducing crosstalk at higher frequencies comprising: forming an interconnect structure with two microstrip traces (604, 610) and at least one incorporated interdigital trapezoidal tab (604, 610; as modified by Leddige); forming the at least the at least one interdigital trapezoidal tab on one of the two microstrip traces; and defining a gap between the two microstrip traces, wherein the gap is at least partially filled with a high permittivity dielectric material such that capacitive coupling is increased (as modified by Guilar) [claim 12], further comprising forming the dielectric material as a film [claim 13], further comprising forming the dielectric material to have a thickness equal to a thickness of at least one of the microstrip traces [claim 14], further comprising forming at least one interdigital trapezoidal tab on both of the two microstrip traces [claim 16], further comprising incorporating the interconnect structure into an integrated circuit or printed circuit board (Oluwafemi [0018]) [claim 17].

Claim(s) 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0177150 A1 (Oluwafemi) in view of US 2004/0225807 A1 (Leddige), US 2011/0181370 A1 (Guilar) and US 2004/0189528 A1 (Killen).
	Oluwafemi discloses, referring primarily to figure 6 an interconnect structure with an incorporated interdigital tab wherein at least one interdigital tab (604, 610) is introduced between two microstrip traces (602, 608); and wherein a gap is defined between the two microstrip traces. Oluwafemi does not specifically disclose that the tab is trapezoidal and a magnetic film is formed on an outer surface of the at least one interdigital trapezoidal tab and the two microstrip traces such that inductive coupling is decreased [claim 7]. However, it is well known in the art to form signal tabs/stubs of any known shape as evidenced by Leddige ([0021]). Therefore, it would have been obvious, to one having ordinary skill in the art, to use a trapezoidal shape for the tab in the invention of Oluwafemi. The motivation for doing so would have been to use a known shape to provide the desired tuning. Additionally, it is known in the art to at least partially fill a gap between signal conductors with a high permittivity dielectric material such that capacitive coupling is increased as evidenced by Guilar ([0029]). Therefore, it would have been obvious, to one having ordinary skill in the art, to provide high permittivity dielectric material in the gap such that capacitive coupling is increased. The motivation for doing so would have been to further fine tune the device. Moreover, it is known in the art to adjust the permittivity of a dielectric layer by introducing magnetic particles, thus creating a magnetic film, as evidenced by Killen ([0057]). Therefore, it would have been obvious, to one having ordinary skill in the art, to use a magnetic film as the dielectric in the gap in the in the modified invention of Oluwafemi as is known in the art and evidenced by Killen. The motivation for doing so would have been to allow for further fine tuning of the attenuation of the device.
	Additionally, the modified invention of Oluwafemi teaches wherein at least one interdigital trapezoidal tab is formed on both of the two microstrip traces (Oluwafemi figure 6) [claim 9], wherein the interconnect structure is incorporated into an integrated circuit or printed circuit board (Oluwafemi [0018]) [claim 11].
Allowable Subject Matter
Claims 4, 8, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 states the limitation “wherein a thickness of the incorporated interdigital trapezoidal is greater than a thickness of the microstrip traces.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 8 states the limitation “wherein the film comprises Permalloy.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 10 states the limitation “wherein a thickness of the incorporated interdigital trapezoidal is greater than a thickness of the microstrip traces.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 15 states the limitation “further comprising forming the incorporated interdigital trapezoidal tab to have a thickness greater than a thickness of the two microstrip traces.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847